DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding claim 1, which is functionally similar to the other independent claims 14 and 17, the claim(s) recites a technique for generating virtual viewpoint images based on a series of determinations which requires a second virtual viewpoint image to be generated by taking into account an initial difference between virtual viewpoint positions or directions in a specific environment and then based on such a comparison, determining a degree of difference for an object within such compared virtual viewpoint images such that first and second objects which different determined degrees of difference appear in the second virtual viewpoint image appear with different levels of clearness.  The prior art fails to teach or suggest such limitations.
The previously applied Mallinson reference serves as an instructive basis from which to distinguish the claimed invention over prior art solutions.  Mallinson, like the claimed invention, attempts to solve problems related to motion discomfort in the view of virtual images in a situation where virtual viewpoints may undergo different amounts of changes with large changes causing greater discomfort.  Mallinson and other prior art do teach that one or more frames included in a movie corresponding to first and second virtual viewpoint images may be analyzed to determine a difference between the two relating to discomfort induced by VR motion experiences.  Mallinson (see Mallinson applied in previous Office Actions, paragraphs 0058-0088) teaches that when VR discomfort is 
Note that GingerVR, which does not qualify as prior art, nonetheless shows other techniques which mitigate VR sickness and serves to show a state of the relevant art.  GingerVR teaches similar ideas as Mallinson where for example “blur reduces the amount of optical flow available to the user” and “the blur is directly proportional to the rotational acceleration of the user’s vision” and also a technique “DynamicFOV asset” which “reduces the amount of visual information the user has to contend with.”  The closest technique in GingerVR is the “Dynamic Color-based Gaussian Blur” as it “can be tailored with several parameters to avoid blurring portions of the screen that pass specified color thresholds” such that at least blurring portions is supported.  However, this tends to show that the 
The Examiner also notes the prior art of Jouet1 teaches aspects of the claims which relate to determining differences in object positions between frames displaying virtual objects such that based upon virtual viewpoint movements, the system will analyze the difference in positions between different objects and will apply a “motion blur” to the object as a mask (see Jouet, paragraphs 51-80).  However, crucially, while such differences between object positions in the virtual frames are found, there is no teaching of the specified degree of change being used to make objects appear with more or less clearness in the image based on this difference as is required by the claims.  Thus while Mallinson and GingerVR fall short for blurring essentially contiguous outer screen portions without considering individual object movement, Jouet fails to teach that the tracking of individual objects leads to individual amounts of clearness applied to the objects, but instead different individual objects are blurred in the same manner, but to at least dynamically cover the objects moving at some threshold perceived speed. 
The prior art also shows that techniques exist for tracking the motion and/or movement of objects across frames of move type content is known (see Donner, paragraph 0016-0017), but for example in Donner, this information is not used in the same manner, nor for the same purpose as in Donner there is an "advection" process applied to objects represented by pixels causing pixels to be "shifted" moving objects to "motion-compensated position" on the screen.
Thus none of the prior art contemplates such specifying of differences relating to virtual viewpoint positions or directions such that first and second viewpoint images are analyzed in order to determine, based on the specified difference, for an object, a degree of difference between the position of the object in the first and second viewpoint images such that based on this degree determined, a larger determined degree of difference between the objects in the images leads to differences in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT E SONNERS/
Examiner, Art Unit 2613                                                                                                                                                                                         
/PHI HOANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20180075660